                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

 RUFUS TERRY McDOUGALD, JR.,               )
                                           )
              Plaintiff,                   )
                                           )
       v.                                  )     CASE NO. 1:18-CV-748-WKW
                                           )
 CARLA WOODALL, Houston                    )
 County Circuit Court Clerk;               )
 DOUGLAS A. VALESKA, District              )
 Attorney; and PATRICK B. JONES,           )
 III, District Attorney,                   )
                                           )
              Defendants.                  )

                                      ORDER

      On November 2, 2018, the Magistrate Judge filed a Recommendation to

which no timely objections have been filed. (Doc. # 5.) After independently

reviewing the record and considering the Recommendation, the court finds that the

Recommendation is due to be adopted, albeit with one modification.

      The Recommendation cites a 1998 decision known as Mastroianni II for the

well-established principle that when prosecutors act as “advocates for the state,” they

are “entitled to absolute immunity for that conduct.” Mastroianni v. Bowers, 160

F.3d 671, 676 (11th Cir. 1998). That principle is good law. See Rehberg v. Paulk,

611 F.3d 828, 838 (11th Cir. 2010) (“A prosecutor enjoys absolute immunity from

allegations stemming from the prosecutor’s function as advocate.”) (quoting Jones
v. Cannon, 174 F.3d 1271, 1281 (11th Cir. 1999)), aff’d, 566 U.S. 356 (2012); see

also Buckley v. Fitzsimmons, 509 U.S. 259, 272 (1993); Imbler v. Pachtman, 424

U.S. 409, 426, 431 (1976). But the Eleventh Circuit vacated Mastroianni II in 1999.

Mastroianni v. Bowers, 173 F.3d 1363, 1364 (11th Cir. 1999) (Mastroianni III).1

The Recommendation therefore should not have cited Mastroianni II, and the court

modifies the Recommendation by striking the citation to Mastroianni II.

       It is therefore ORDERED that:

       1.      The Recommendation of the Magistrate Judge (Doc. # 5) is ADOPTED

AS MODIFIED.

       2.      This case is DISMISSED without prejudice as to Defendant Woodall.

       3.      This case is DISMISSED WITH PREJUDICE as to Defendant Valeska

and Defendant Jones.

       A separate Final Judgment will be entered.

       DONE this 10th day of December, 2018.

                                                    /s/ W. Keith Watkins
                                          CHIEF UNITED STATES DISTRICT JUDGE




       1
          Mastroianni III itself held that a prosecutor is entitled to absolute immunity for acts that
“occur in the course of his role as an advocate for the State.” 176 F.3d at 1366 (citation omitted).

                                                  2
